Title: To George Washington from George Mercer, 13 October 1779
From: Mercer, George
To: Washington, George


        
          My dear General
          Paris October 13th 1779
        
        Although the distinguished and honourable Character in which Mr Izard has been employed by his Country, will of Course recommend him to your Excellency; yet as I have had the Honour of his Acquaintance for many Years, and know his Character as a private Gentleman to be in every Respect virtuous and commendable, I take the Liberty to present him to your Excellency, and to assure you it is from sixteen Years Experience I can say Mr Izard is an honest Man, a patriotic sensible worthy Member of Society, and a firm sincere and valuable Friend. If Mr Izard should have the Honour to see you, you will find dear Sir he deserves more than I have said of him; and I am thoroughly convinced you will be happy to take him by the Hand, and to shew him the Regard due to his Merit. I have the Honour to be, with great Respect, and the most perfect Attachment Your Excellency’s Much obliged Friend and Most obedient Servant.
      